 

EXCLUSIVE LICENSE AGREEMENT

 

This Agreement (the “Agreement”), effective as of December 12, 2013 (the
“Effective Date”), is between the University of Massachusetts (“University”), a
public institution of higher education of the Commonwealth of Massachusetts as
represented by its Worcester campus, and Amarantus Bioscience Holdings, Inc.
(“Company”), a California corporation.

 

RECITALS

 

WHEREAS, University owns intellectual property rights as described in
University's invention disclosure UMMC 11-52, entitled “Soluble MANF in
Pancreatic Beta-Cell Disorders”;

 

WHEREAS, Company is engaged in business relating to the development and
commercialization of products that use or incorporate University's intellectual
property rights and has the capability of developing commercial applications of
the intellectual property;

 

WHEREAS, Company desires to obtain an exclusive license to University's
intellectual property rights, and University is willing to grant an exclusive
license to its intellectual property rights under the following conditions so
that these intellectual property rights may be developed to their fullest and
the benefits enjoyed by the general public; and

 

WHEREAS, the license that is granted in this Agreement promotes the development
of publicly funded intellectual property to practical application for the public
good.

 

THEREFORE, University and Company agree as follows:

 

1.            Definitions.

 

1.1           “Affiliate” means an entity that controls, is controlled by, or is
under common control with a party to this Agreement. The term “control” as used
in the preceding sentence means possession of the power to direct or call for
the direction of the management and policies of an entity, whether through
ownership of a majority of the outstanding voting securities, by contract, or
otherwise.

 

1.2.          “Confidential Information” means any confidential or proprietary
information furnished by one party (the “Disclosing Party”) to the other party
(the “Receiving Party”) in connection with this Agreement that is specifically
designated as confidential, as further described in Article 7.

 

1.3.          “Field” means all fields except commercial sale of research
reagents covered by the Patent Rights is specifically excluded from the Field.

 

1.4.          “Licensed Product” means product that cannot be developed,
manufactured, used, or sold without infringing one or more Valid Claims under
the Patent Rights.

 

 

 

 

1.5.          “Licensed Services” means any service that cannot be developed or
performed without using at least one process or product that infringes one or
more Valid Claims under the Patent Rights.

 

1.6.          “Net Sales” means the gross amount billed or invoiced on sales of
Licensed Products or Licensed Services by Company, its Affiliates and
Sublicensees, less the following: (a) customary trade, quantity, or cash
discounts to non-affiliated brokers or agents to the extent actually allowed and
taken; (b) amounts repaid or credited by reason of rejection or return; (c) to
the extent separately stated on purchase orders, invoices, or other documents of
sale, any taxes or other governmental charges levied on the production, sale,
transportation, delivery, or use of a Licensed Product or Licensed Services
which is paid by or on behalf of Company; (d) outbound transportation costs
prepaid or allowed and costs of insurance in transit.

 

In any transfers of Licensed Products or Licensed Services between any of
Company and Affiliates and Sublicensees, Net Sales are calculated based on the
final sale of the Licensed Product or Licensed Services to an independent third
party. If Company or an Affiliate or Sublicensee receives non-monetary
consideration for any Licensed Products or Licensed Services, Net Sales are
calculated based on the fair market value of that consideration. If Company or
its Affiliates or Sublicensees uses or disposes of a Licensed Product or
Licensed Services in the provision of a commercial service, the Licensed Product
or Licensed Service is sold and the Net Sales are calculated based on the sales
price of the Licensed Product or Licensed Service to an independent third party
during the same Royalty Period or, in the absence of sales, on the fair market
value of the Licensed Product or Licensed Service as determined by the parties
in good faith.

 

1.7.          “Patent Rights” means (a) the United States and international
patent applications listed in Exhibit A, (b) patent applications covering
invention disclosures listed in Exhibit A, (c) any divisional, continuation, or
continuation-in-part of (a), (b), or (c) to the extent the claims are directed
to the subject matter specifically described therein, or (d) any patents issued
on these patent applications and any reissues or reexaminations or extensions of
the patents, and any foreign counterparts to any of the foregoing. For the sake
of clarity, continuations of continuations and divisionals of divisionals are
covered herein.

 

1.8.          “Royalty Period” means the partial calendar quarter commencing on
the date on which the first Licensed Product is sold (or Licensed Services are
performed) and every complete or partial calendar quarter thereafter during
which either (a) this Agreement remains in effect or (b) Company has the right
to complete and sell work-in-progress and inventory of Licensed Products or
Licensed Services pursuant to Section 8.5.

 

1.9.          “Sublicense Agreement” means any agreement in which Company grants
rights to the Patent Rights pursuant to Section 2.2. For the avoidance of doubt,
an option agreement to obtain a Sublicense Agreement shall be a Sublicense
Agreement for the purpose of this Agreement.

 

 

 

 

1.10.         “Sublicense Income” means any payments or other value that Company
receives from a Sublicensee or optionee in consideration of the sublicense of
the rights granted Company under Section 2.1., including without limitation,
option fees, license fees, equity, milestone payments, and license maintenance
fees, but excluding the following payments: (a) payments made in consideration
for the issuance of equity or debt securities of Company at fair market value,
(b) payments specifically committed to the development of Licensed Products, and
(c) royalties.

 

1.11.         “Sublicensee” means any permitted sublicensee of the rights
granted Company under this Agreement, as further described in Section 2.2.

 

1.12.         “Valid Claim” means (a) a claim of an issued and unexpired patent
covering the Patent Rights which has not been permanently revoked or held
unenforceable or invalid by an unappealable or unappealed decision of a court or
government agency of competent jurisdiction or (b) a claim of a pending patent
application within the Patent Rights that has not been abandoned or finally
disallowed without the possibility of appeal or refiling.

 

2.            Grant of Rights

 

2.1.          License Grant. University grants to Company an exclusive,
worldwide, royalty-bearing license in the Patent Rights to develop, have
developed, make, have made, use, have used, import, have imported, sell and have
sold Licensed Products and Licensed Services in the Field. University shall
retain all other rights under, in, and to the Patent Rights.

 

2.2.          Sublicenses. Company may grant sublicenses of its rights under
Section 2.1. All Sublicense Agreements executed by Company pursuant to this
Section 2.2 shall expressly bind the Sublicensee to the terms of this Agreement.
Company shall promptly furnish University with a fully executed copy of any
sublicense or option agreement. Sublicenses granted pursuant to Section 2.2
shall survive the termination of this Agreement, provided, however that
Sublicensees agree to modify the Sublicense Agreements to conform with this
Agreement and to reflect University’s status as a tax-exempt educational and
research institution.

 

2.3.          Retained Rights.

 

(a)          University. University retains the right to use the Patent Rights
for academic research, teaching, and non-commercial patient care, without
payment of compensation to Company. University may license its retained rights
under this Subsection 2.3(a) to research collaborators of University faculty
members, post-doctoral fellows, and students.

 

(b)          Federal Government. If the federal government has funded any
invention claimed in the Patent Rights, this Agreement and the grant of any
rights in Patent Rights are subject to the federal law set forth in 35 U.S.C. §§
201-211 and the regulations promulgated thereunder, as amended, or any successor
statutes or regulations. Company acknowledges that these statutes and
regulations reserve to the federal government a royalty-free, non-exclusive,
non-transferrable license to practice any government-funded invention claimed in
the Patent Rights. If any term of this Agreement fails to conform to those laws
and regulations, the relevant term is invalid, and the parties shall modify the
term pursuant to Section 10.11.

 

 

 

 

(c)            Other Organizations. University represents that all inventions
claimed in the Patent Rights have been funded only by the federal government or
University funds.

 

3.            Company Obligations Relating to Commercialization.

 

3.1.          Diligence Requirements. Company shall use commercially reasonable
efforts or cause its Affiliates and Sublicensees to use commercially reasonable
efforts to develop Licensed Products and/or Licensed Services and to introduce
Licensed Products and/or Licensed Services into the commercial market.
Thereafter, Company or its Affiliates or Sublicensees shall make Licensed
Products and/or Licensed Services reasonably available to the public.
Specifically, Company shall fulfill the following obligations:

 

(a)          Development of Licensed Products.

 

(i)          On or before execution of this Agreement, Company shall furnish
University with a written research and development plan under which Company
intends as of the Effective Date to develop Licensed Products and/or Licensed
Services.

 

(ii)         Within sixty (60) days after each anniversary of the Effective
Date, Company shall furnish University with a written report on progress of its
efforts during the prior year to develop and commercialize Licensed Products
and/or Licensed Services, including without limitation research and development
efforts, efforts to obtain regulatory approval, marketing efforts, and sales
figures. The Company shall also include in the report a discussion of its
intended development and commercialization efforts and sales projections for the
current year.

 

(b)         Regulatory Milestones.

 

(i)          Within six (6) year after the Effective Date, Company or its
Affiliate or Sublicensee will have taken commercially reasonable efforts to file
an IND.

 

(ii)          Within twelve (12) years after the Effective Date, Company or its
Affiliate or Sublicensee have taken commercially reasonable efforts to file a
New Drug Application (“NDA”) or a Biologics License Application (“BLA”) with the
FDA covering at least one (1) Licensed Product.

 

(c)          Sales Milestone.

 

(i)          Within six (6) months after receiving FDA approval of the NDA or
BLA for any Licensed Product, Company, its Affiliate or Sublicensee shall market
the approved Licensed Product in a territory, except where a delay occurs due to
circumstances beyond Company’s control.

 

3.2.          If University determines that Company has not fulfilled its
obligations under Subsection 3.1(b), University shall furnish Company with
written notice of the determination. Within sixty (60) days after receipt of the
notice, Company shall either (a) fulfill the relevant obligation or (b)
negotiate with University a mutually acceptable schedule of revised diligence
obligations, failing which University may, immediately upon written notice to
Company, terminate this Agreement or convert the exclusive license into a
non-exclusive license.

 

 

 

 

3.3.          Indemnification.

 

(a)          Indemnity.

 

Company shall indemnify, defend, and hold harmless University and its trustees,
officers, faculty, students, employees, and agents and their respective
successors, heirs and assigns (the "Indemnitees"), against any liability,
damage, loss, or expense (including attorneys fees and expenses of litigation)
incurred by or imposed upon any of the Indemnitees in connection with any
claims, suits, actions, demands or judgments arising out of any theory of
liability (including without limitation actions in the form of tort, warranty,
or strict liability and regardless of whether the action has any factual basis)
concerning any product, process, or service that is made, used, or sold pursuant
to any right or license granted under this Agreement.

 

(b)          Procedures. The Indemnitees agree to provide Company with prompt
written notice of any claim, suit, action, demand, or judgment for which
indemnification is sought under this Agreement. Company agrees, at its own
expense, to provide attorneys reasonably acceptable to University to defend
against any claim. The Indemnitees shall cooperate fully with Company in the
defense and will permit Company to conduct and control the defense and the
disposition of the claim, suit, or action (including all decisions relative to
litigation, appeal, and settlement). However, any Indemnitee may retain its own
counsel, at the expense of Company, if representation of the Indemnitee by the
counsel retained by Company would be inappropriate because of actual or
potential conflicts in the interests of the Indemnitee and any other party
represented by that counsel. Company agrees to keep University informed of the
progress in the defense and disposition of the claim and to consult with
University regarding any proposed settlement.

 

(c)          Insurance. Company shall maintain insurance or self-insurance that
is reasonably adequate to fulfill any potential obligation to the Indemnitees,
but not less than one million dollars ($1,000,000) for injuries to any one
person arising out of a single occurrence and five million dollars ($5,000,000)
for injuries to all persons arising out of a single occurrence. Company shall
provide University with written evidence of insurance or self-insurance. Company
shall continue to maintain the insurance or self-insurance after the expiration
or termination of this Agreement while Company, its Affiliate or Sublicensee
continues to make, use, or sell a Licensed Product and thereafter for five (5)
years.

 

3.4.          Use of University Name. In accordance with Section 7.2., Company
and its Affiliates and Sublicensees may not use the name “University of
Massachusetts” or any variation of that name in connection with the marketing or
sale of any Licensed Products.

 

 

 

 

3.5.          Marking of Licensed Products. To the extent commercially feasible
and legally required and consistent with prevailing business practices, Company
shall mark and shall cause its Affiliates and Sublicensees to mark all Licensed
Products that are manufactured or sold under this Agreement with the number of
each issued patent under the Patent Rights that applies to a Licensed Product.

 

3.6.          Compliance with Law. Company shall comply with, and shall ensure
that its Affiliates and Sublicensees comply with, all local, state, federal, and
international laws and regulations relating to the development, manufacture,
use, and sale of Licensed Products. Company expressly agrees to comply with the
following:

 

(a)          Company or its Affiliates or Sublicensees shall obtain all
necessary approvals from the United States Food & Drug Administration and any
similar foreign governmental authorities in which Company or Affiliate or
Sublicensee intends to make, use, or sell Licensed Products.

 

(b)          Company and its Affiliates and Sublicensees shall comply with all
United States laws and regulations controlling the export of commodities and
technical data, including without limitation all Export Administration
Regulations of the United States Department of Commerce. Among other things,
these laws and regulations prohibit or require a license for the export of
certain types of commodities and technical data to specified countries and
foreign nationals. Company hereby gives written assurance that it will comply
with and will cause its Affiliates and Sublicensees to comply with all United
States export control laws and regulations, that it bears sole responsibility
for any violation of those laws and regulations by itself or its Affiliates or
Sublicensees, and that it will indemnify, defend, and hold University harmless
(in accordance with Section 3.3.) for the consequences of any violation.

 

(c)          If any invention claimed in the Patent Rights has been funded by
the United States government, and only to the extent required by applicable laws
and regulations, Company agrees that any Licensed Products used or sold in the
United States will be manufactured substantially in the United States or its
territories or that an appropriate waiver will be obtained. Current law provides
that if domestic manufacture is not commercially feasible under the
circumstances, University may seek a waiver of this requirement from the
relevant federal agency on behalf of Company.

 

4.            Consideration for Grant of Rights.

 

4.1.          License Fee. In partial consideration of the rights granted
Company under this Agreement, Company shall pay to University on the Effective
Date a license fee of Twenty-Five Thousand Dollars ($25,000). If License Fee is
not paid in full within fifteen (15) days of the Effective Date of this
Agreement, the Agreement shall automatically terminate. These license fee
payments are nonrefundable and are not creditable against any other payments due
to University under this Agreement.

 

 

 

 

4.2.          License Maintenance Fee. Within sixty (60) days of the anniversary
of the Effective Date during the term of this Agreement, Company shall pay to
University Fifteen Thousand Dollars ($15,000). This annual license maintenance
fee is nonrefundable and is not creditable against any other payments due to
University under this Agreement.

 

4.3.          Milestone Payments. Company shall pay University the following
milestone payments within sixty (60) days after the occurrence of each event for
each Licensed Product:

 

Event  Payment  First Human Dose of a Licensed Product  $50,000  Initiation of
first Phase II clinical trial of Licensed Product  $75,000  Initiation of first
Phase III clinical trial of Licensed Product  $100,000  Approval of first
Licensed Product for first indication in the United States  $500,000 

 

These milestone payments are nonrefundable and are not creditable against any
other payments due to University under this Agreement. For each Licensed
Product, Company shall make all milestone payments, even if an earlier milestone
event has not occurred. For example, if Company proceeds from Phase I clinical
trial directly to Phase III, the milestone payments for both Phase II and III
are due upon achievement of the Phase III milestone event. Also, as further
example, if Company uses a Phase II clinical trial as a registration trial and
proceeds directly to approval of the first Licensed Product in the United States
without performing a Phase III trial, then upon approval of the Licensed
Product, both the Phase III and Approval milestone payments are due.

 

4.4.          Royalties. Company shall pay to University a royalty of Two
percent (2%) of Net Sales.

 

4.5.          Minimum Royalty. Within sixty (60) days after the beginning of
each calendar year of the Royalty Period, Company shall pay to University a
minimum royalty as follows:

 

(a)          Years 1 and 2: One Hundred Twenty-Five Thousand Dollars ($125,000)
per year.

 

(b)          Years 3 and 4: Two Hundred Fifty Thousand Dollars ($200,000) per
year.

 

(c)          Year 5: Five Hundred Thousand Dollars ($500,000)

 

Company may credit the minimum royalty paid under this Section 4.5 against
actual royalties due on Net Sales and payable for the same calendar year, if
any. Waiver of any minimum royalty payment by University is not a waiver of any
subsequent minimum royalty payment. If Company fails to make any minimum royalty
payment within the sixty-day period, that failure is a material breach of its
obligations under this Agreement, and University may terminate this Agreement in
accordance with Section 8.3.

 

4.6.          Sublicense Income. Company shall pay University Ten Percent (10%)
of all Sublicense Income. Sublicense Income is due within sixty (60) days after
Company receives the relevant payment from the Sublicensee.

 

 

 

 

5.           Royalty Reports; Payments; Records.

 

5.1.          First Sale. Company shall report to University the date of first
commercial sale of each Licensed Product within forty-five (45) days after
occurrence in each country.

 

5.2.          Reports and Payments.

 

(a)          Within sixty (60) days after the conclusion of each Royalty Period,
Company shall deliver to University a report containing the following
information:

 

(i)            the number of Licensed Products sold to independent third parties
in each country and the number of Licensed Products used by Company, its
Affiliates and Sublicensees in the provision of services in each country;

 

(ii)           the gross sales price for each Licensed Product by Company, its
Affiliates and Sublicensees during the applicable Royalty Period in each
country;

 

(iii)          calculation of Net Sales for the applicable Royalty Period in
each country, including a listing of applicable deductions;

 

(iv)          total royalty payable on Net Sales in United States dollars,
together with the exchange rates used for conversion; and

 

(v)           Sublicense Income due to University for the applicable Royalty
Period from each Sublicensee.

 

(b)          Concurrent with this report, Company shall remit to University any
payment due for the applicable Royalty Period. If no royalties are due to
University for any Royalty Period, the report shall so state.

 

5.3.          Payments in United States Dollars. Company shall make all payments
in United States dollars. Company shall convert foreign currency to United
States dollars at the conversion rate existing in the United States (as reported
in the Wall Street Journal) on the last working day of the calendar quarter
preceding the applicable Royalty Period. Company may not deduct exchange,
collection, or other charges.

 

5.4.          Payments in Other Currencies. If by law, regulation, or fiscal
policy of a particular country, conversion into United States dollars or
transfer of funds of a convertible currency to the United States is restricted
or forbidden, Company shall give University prompt written notice of the
restriction within the sixty-day payment deadline described in Section 5.2.
Company shall pay any amounts due University through whatever lawful methods
University reasonably designates. However, if University fails to designate a
payment method within thirty (30) days after University is notified of the
restriction, Company may deposit payment in local currency to the credit of
University in a recognized banking institution selected by Company and
identified by written notice to University, and that deposit fulfills all
obligations of Company to University with respect to that payment.

 

 

 

 

5.5.          Records. Company shall maintain and shall cause its Affiliates and
Sublicensees to maintain complete and accurate records of Licensed Products that
are made, used, or sold under this Agreement and any amounts payable to
University in relation to Licensed Products with sufficient information to
permit University to confirm the accuracy of any reports delivered to University
under Section 5.2. The relevant party shall retain records relating to a given
Royalty Period for at least three (3) years after the conclusion of that Royalty
Period, during which time University may, at its expense, cause its internal
accountants or an independent, certified public accountant to inspect records
during normal business hours for the sole purpose of verifying any reports and
payments delivered under this Agreement. The accountant may not disclose to
University any information other than information relating to accuracy of
reports and payments delivered under this Agreement. The parties shall reconcile
any underpayment or overpayment within forty-five (45) days after the accountant
delivers the results of the audit. If any audit performed under this Section 5.5
reveals an underpayment in excess of ten percent (10%) in any Royalty Period,
Company shall bear the full cost of the audit. University may exercise its
rights under this Section 5.5 only once every year and only with reasonable
prior notice to Company.

 

5.6.          Late Payments. Any payments by Company that are not paid on or
before the date payments are due under this Agreement bear interest at 1.5% per
month, calculated on the number of days that payment is delinquent.

 

5.7.          Method of Payment. All payments under this Agreement should be
made to the “University of Massachusetts” and sent to the address identified
below. Each payment should reference this Agreement and identify the obligation
under this Agreement that the payment satisfies.

 

5.8.          Withholding and Similar Taxes. Royalty payments and other payments
due to University under this Agreement may not be reduced by reason of any
withholding or similar taxes applicable to payments to University. Therefore all
amounts owed to University under this Agreement are net amounts and shall be
grossed-up to account for any withholding taxes, value-added taxes or other
taxes, levies or charges.

 

6.           Patents and Infringement.

 

6.1.          Responsibility for Patent Rights.

 

(a)          University has primary responsibility at the expense of Company for
the preparation, filing, prosecution, and maintenance of all Patent Rights,
using patent counsel reasonably acceptable to Company. University shall consult
with Company as to the preparation, filing, prosecution, and maintenance of all
Patent Rights reasonably prior to any deadline or action with the United States
Patent & Trademark Office or any foreign patent office, shall furnish Company
with copies of relevant documents reasonably in advance of consultation, and
shall consider in good faith any comments of Company on any of the foregoing.

 

 

 

 

(b)          If University desires to abandon any patent or patent application
within the Patent Rights, University shall provide Company with at least sixty
(60) days prior notice of the intended abandonment, and Company may, at its
expense, prepare, file, prosecute, and maintain the relevant Patent Rights.

 

(c)          University shall consult with Company as to the jurisdictions in
which to file, prosecute, and maintain Patent Rights. Notwithstanding the
foregoing, Company shall have the right (but not the obligation) to elect to
file, prosecute, and maintain Patent Rights in any jurisdiction not selected by
University.

 

6.2.          Cooperation. Each party shall provide reasonable cooperation in
the preparation, filing, prosecution, and maintenance of all Patent Rights.
Cooperation includes, without limitation, promptly informing the other party of
matters that may affect the preparation, filing, prosecution, or maintenance of
Patent Rights (such as, becoming aware of an additional inventor who is not
listed as an inventor in a patent application).

 

6.3.          Payment of Expenses.

 

(a)          Within thirty (30) days after the Effective Date, Company shall pay
the University Ten Thousand Nine Hundred Sixty-One Dollars and Twenty-Eight
Cents ($10,961.28) to reimburse University for all actual expenses incurred as
of the Effective Date in connection with obtaining the Patent Rights.

 

(b)          Within forty-five (45) days after University invoices Company,
Company shall reimburse University for all patent-related expenses that have not
been paid under Subsection 6.3(a) and that are incurred by University pursuant
to Section 6.1. Company may elect, upon sixty (60) days’ written notice to
University, to cease payment of the expenses associated with obtaining or
maintaining patent protection for one or more Patent Rights in one or more
countries. If Company elects to cease payment of any patent expenses, Company
loses all rights under this Agreement with respect to the particular Patent
Rights in those one or more countries.

 

6.4.          Infringement.

 

(a)          Notification of Infringement. Each party agrees to provide written
notice to the other party promptly after becoming aware of any infringement of
the Patent Rights.

 

 

 

 

(b)          Company Right to Prosecute. As long as Company remains the
exclusive licensee of the Patent Rights in the Field, Company may, under its own
control and at its own expense, prosecute any third party infringement of the
Patent Rights in the Field or, together with licensees of the Patent Rights in
other fields (if any), defend the Patent Rights in any declaratory judgment
action brought by a third party which alleges invalidity, unenforceability, or
non-infringement of the Patent Rights. Prior to commencing any action, Company
shall consult with University and shall consider the views of University
regarding the advisability of the proposed action and its effect on the public
interest. Company may not enter into any settlement, consent judgment, or other
voluntary final disposition of any infringement action under this Subsection
6.4(b) without the prior written consent of University, which consent may not be
unreasonably withheld or delayed. Any recovery obtained in an action under this
Subsection 6.4(b) shall be distributed as follows: (i) each party shall be
reimbursed for any expenses incurred in the action (including the amount of any
royalty payments withheld from University as described below); (ii) as to
ordinary damages, Company shall receive an amount equal to its lost profits or a
reasonable royalty on the infringing sales (whichever measure of damages the
court applied), less a reasonable approximation of the royalties that Company
would have paid to University if Company had sold the infringing products and
services rather than the infringer; and (iii) as to special or punitive damages,
the parties shall share equally in any award.

 

(c)          University as Indispensable Party. University shall permit any
action under Subsection 6.4(b) to be brought in its name if required by law,
provided that Company shall hold University harmless from, and if necessary
indemnify University against, any costs, expenses, or liability that University
may incur in connection with the action.

 

(d)          University Right to Prosecute. If Company fails to initiate an
infringement action within a reasonable time after it first becomes aware of the
basis for the action, or to answer a declaratory judgment action within a
reasonable time after the action is filed, University may prosecute the
infringement or answer the declaratory judgment action under its sole control
and at its sole expense, and any recovery obtained shall be given to University.
If University takes action under this Subsection 6.4(d), University shall keep
Company reasonably informed of material actions taken by University pursuant to
the infringement or declaratory action.

 

(e)          Cooperation. Both parties shall cooperate fully in any action under
this Section 6.4. which is controlled by the other party, provided that the
controlling party reimburses the cooperating party promptly for any reasonable
costs and expenses incurred by the cooperating party in connection with
providing assistance.

 

7.           Confidential Information; Publications; Publicity.

 

7.1.          Confidential Information.

 

(a)          Designation. The Disclosing Party shall mark Confidential
Information that is disclosed in writing with a legend indicating its
confidential status (such as, “Confidential” or “Proprietary”). The Disclosing
party shall document Confidential Information that is disclosed orally or
visually in a written notice and deliver the notice to the Receiving Party
within thirty (30) days of the date of disclosure. The notice shall summarize
the Confidential Information that was disclosed and reference the time and place
of disclosure.

 

 

 

 

(b)          Obligations. For three (3) years after disclosure of any portion of
Confidential Information, the Receiving Party shall (i) maintain Confidential
Information in confidence, except that the Receiving Party may disclose or
permit the disclosure of any Confidential Information to its trustees or
directors, officers, employees, consultants, and advisors who are obligated to
maintain the confidential nature of Confidential Information and who need to
know Confidential Information for the purposes of this Agreement; (ii) use
Confidential Information solely for the purposes of this Agreement; and (iii)
allow its trustees or directors, officers, employees, consultants, and advisors
to reproduce the Confidential Information only to the extent necessary for the
purposes of this Agreement, with all reproductions being Confidential
Information.

 

(c)          Exceptions. The obligations of the Receiving Party under Subsection
7.1(b) do not apply to the extent that the Receiving Party can demonstrate that
Confidential Information (i) was in the public domain prior to the time of its
disclosure under this Agreement; (ii) entered the public domain after the time
of its disclosure under this Agreement through means other than an unauthorized
disclosure resulting from an act or omission by the Receiving Party; (iii) was
already known or independently developed or discovered by the Receiving Party
without use of the Confidential Information; (iv) is or was disclosed to the
Receiving Party at any time, whether prior to or after the time of its
disclosure under this Agreement, by a third party having no fiduciary
relationship with the Disclosing Party and having no obligation of
confidentiality with respect to the Confidential Information; or (v) is required
to be disclosed to comply with applicable laws or regulations or with a court or
administrative order, provided that the Disclosing Party receives reasonable
prior written notice of the disclosure.

 

(d)          Ownership and Return. The Receiving Party acknowledges that the
Disclosing Party (or a third party entrusting its own information to the
Disclosing Party) owns the Confidential Information in the possession of the
Receiving Party. Upon expiration or termination of this Agreement, or at the
request of the Disclosing Party, the Receiving Party shall return to the
Disclosing Party all originals, copies, and summaries of documents, materials,
and other tangible manifestations of Confidential Information in the possession
or control of the Receiving Party, except that the Receiving Party may retain
one copy of the Confidential Information in the possession of its legal counsel
solely for the purpose of monitoring its obligations under this Agreement.

 

7.2.          Publicity Restrictions. Company may not use the name of University
or any of its trustees, officers, faculty, students, employees, or agents, or
any adaptation of their names, or any terms of this Agreement in any promotional
material or other public announcement or disclosure without the prior written
consent of University.

 

8.            Term and Termination.

 

8.1.          Term. This Agreement commences on the Effective Date and remains
in effect until the expiration or abandonment of all Valid Claims or the Patent
Rights unless earlier terminated in accordance with the provisions of this
Agreement.

 

8.2.          Voluntary Termination by Company. Company may terminate this
Agreement for any reason upon ninety (90) days’ prior written notice to
University.

 

 

 

 

8.3.          Termination for Default. If either party commits a material breach
of its obligations under this Agreement and fails to cure that breach within
sixty (60) days after receiving written notice of the breach, the other party
may terminate this Agreement immediately upon written notice to the party in
breach, unless such the alleged breach is deputed by either party, in which case
termination shall not occur until the dispute resolution procedures under
section 9 of this agreement have concluded. Notwithstanding the previous
sentence, if the alleged breach involves nonpayment of any amounts due
University under this Agreement, Company has only one opportunity to cure a
material breach for which it receives notice as described above. Any subsequent
material breach by Company will entitle University to terminate this Agreement
immediately upon written notice to Company, without the sixty-day cure period or
the use of the dispute resolution procedure.

 

8.4.          Force Majeure. Neither party is responsible for delays resulting
from causes beyond its reasonable control, including without limitation fire,
explosion, flood, war, strike, act of terrorism or riot, provided that the
nonperforming party uses commercially reasonable efforts to avoid or remove
those causes of nonperformance and continues performance under this Agreement
with reasonable dispatch whenever the causes are removed.

 

8.5.          Effect of Termination. The following provisions survive the
expiration or termination of this Agreement: Articles 1 and 9; Sections 3.3.,
3.4, 3.6., 5.2. (obligation to provide final report and payment), 5.3., 5.4.,
5.5., 5.6., 5.7., 5.8., 6.4., 7.1., 7.2., 8.5 and 10.9. Upon the early
termination of this Agreement, Company and its Affiliates may complete and sell
any work-in-progress and inventory of Licensed Products that exist as of the
effective date of termination, provided that (a) Company is current in payment
of all amounts due University under this Agreement, (b) Company pays University
the applicable royalty and Sublicense Income on sales of Licensed Products in
accordance with the terms of this Agreement, (c) Company and its Affiliates
complete and sell all work-in-progress and inventory of Licensed Products within
twelve (12) months after the effective date of termination, and (d) provided
Sublicenses are modified in accordance with Section 2.2 to satisfaction of the
University.

 

9.           Dispute Resolution.

 

9.1.          Procedures Mandatory. The parties shall resolve any dispute
arising out of or relating to this Agreement solely by means of the procedures
set forth in this Article. These procedures constitute legally binding
obligations that are an essential provision of this Agreement. If either party
fails to observe the procedures of this Article, as modified by their written
agreement, the other party may bring an action for specific performance in any
court of competent jurisdiction.

 

9.2.          Dispute Resolution Procedures.

 

(a)          Negotiation. In the event of any dispute arising out of or relating
to this Agreement, the affected party shall notify the other party, and the
parties shall attempt in good faith to resolve the matter within ten (10) days
after the date of notice (the “Notice Date”). Any disputes not resolved by good
faith discussions shall be referred to senior executives of each party, who
shall meet at a mutually acceptable time and location within thirty (30) days
after the Notice Date and attempt to negotiate a settlement.

 

 

 

 

(b)          Mediation. If the matter remains unresolved within sixty (60) days
after the Notice Date, or if the senior executives fail to meet within thirty
(30) days after the Notice Date, either party may initiate mediation upon
written notice to the other party, and both parties shall engage in a mediation
proceeding under the then current CPR Institute for Dispute Resolution (“CPR”)
Model Procedure for Mediation of Business Disputes. Specific provisions of this
Subsection 9.2(b) override inconsistent provisions of the CPR Model Procedure.
The parties shall select the mediator from the CPR Panels of Neutrals. If the
parties cannot agree upon the selection of a mediator within ninety (90) days
after the Notice Date, then upon the request of either party, the CPR shall
appoint the mediator. The parties shall attempt to resolve the dispute through
mediation until one of the following occurs: (i) the parties reach a written
settlement; (ii) the mediator notifies the parties in writing that they have
reached an impasse; (iii) the parties agree in writing that they have reached an
impasse; or (iv) the parties have not reached a settlement within one hundred
twenty (120) days after the Notice Date.

 

(c)          Trial Without Jury. If the parties fail to resolve the dispute
through mediation, or if neither party elects to initiate mediation, each party
may pursue any other remedies legally available to resolve the dispute. However,
the parties expressly waive the right to a jury trial in the legal proceeding
under this Subsection 9.2(c).

 

9.3.          Preservation of Rights Pending Resolution.

 

(a)          Performance to Continue. Each party shall continue to perform its
obligations under this Agreement pending final resolution of any dispute arising
out of or relating to this Agreement. However, a party may suspend performance
of its obligations during any period in which the other party fails or refuses
to perform its obligations.

 

(b)          Provisional Remedies. Although the procedures specified in this
Article are the exclusive procedures for resolution of disputes arising out of
or relating to this Agreement, either party may seek a preliminary injunction or
other provisional equitable relief if, in its reasonable judgment, that action
is necessary to avoid irreparable harm to itself or to preserve its rights under
this Agreement.

 

(c)          Statute of Limitations. The parties agree that all applicable
statutes of limitation and time-based defenses (such as, estoppel and laches)
are tolled while the procedures set forth in Subsections 9.2.(a) and 9.2(b) are
pending. The parties shall take any actions necessary to effectuate this result.

 

 

 

 

10.            Miscellaneous.

 

10.1.        Representations and Warranties. University represents that its
employees have assigned to University their entire right, title, and interest in
the Patent Rights, and that it has authority to grant the rights and licenses
set forth in this Agreement, and that it has not granted any rights in the
Patent Rights to any third party that is inconsistent with the grant of rights
in this Agreement. UNIVERSITY MAKES NO OTHER WARRANTIES CONCERNING THE PATENT
RIGHTS, INCLUDING WITHOUT LIMITATION ANY EXPRESS OR IMPLIED WARRANTY OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE. Specifically, University
makes no warranty or representation (a) regarding the validity or scope of the
Patent Rights, (b) that the exploitation of the Patent Rights or any Licensed
Product will not infringe any patents or other intellectual property rights of a
third party, and (c) that any third party is not currently infringing or will
not infringe the Patent Rights.

 

10.2.        Compliance with Law and Policies. Company agrees to comply with
applicable law and the policies of University in the area of technology transfer
and shall promptly notify University of any violation that Company knows or has
reason to believe has occurred or is likely to occur. The University policies
currently in effect at the Worcester campus are the Intellectual Property
Policy, Policy on Conflicts of Interest Relating to Intellectual Property and
Commercial Ventures, and Policy on Faculty Consulting and Outside Activities.

 

10.3.        Tax-Exempt Status. Company acknowledges that University, as a
public institution of the Commonwealth of Massachusetts, is an exempt
organization under the United States Internal Revenue Code of 1986, as amended.
Company also acknowledges that certain facilities in which the licensed
inventions were developed may have been financed through offerings of tax-exempt
bonds. If the Internal Revenue Service determines, or if counsel to University
reasonably determines, that any term of this Agreement jeopardizes the
tax-exempt status of University or the bonds used to finance University
facilities, the relevant term is invalid and shall be modified in accordance
with Section 10.11.

 

10.4.        Counterparts. This Agreement may be executed in one or more
counterparts, each of which is an original, and all of which together are one
instrument.

 

10.5.        Headings. All headings are for convenience only and do not affect
the meaning of any provision of this Agreement.

 

10.6.        Binding Effect. This Agreement is binding upon and inures to the
benefit of the parties and their respective permitted successors and assigns.

 

10.7.        Assignment. This Agreement may not be assigned by either party
without the prior written consent of the other party, which consent may not be
unreasonably withheld or delayed. Notwithstanding the foregoing, this Agreement
may be assigned by either party in connection with a merger, consolidation, sale
of all of the equity interests of the party, or a sale of all or substantially
all of the assets of the party to which this Agreement relates.

 

10.8.        Amendment and Waiver. The parties may only amend, supplement, or
otherwise modify this Agreement through a written instrument signed by both
parties. The waiver of any rights or failure to act in a specific instance
relates only to that instance and is not an agreement to waive any rights or
fail to act in any other instance.

 

 

 

 

10.9.        Governing Law. This Agreement is governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts irrespective of
any conflicts of law principles. The parties may only bring legal action that
arises out of or in connection with this Agreement in the Massachusetts Superior
Court in Suffolk County.

 

10.10.      Notice. Any notices required or permitted under this Agreement shall
be in

writing, shall specifically refer to this Agreement, and shall be sent by
recognized national overnight courier, or registered or certified mail, postage
prepaid, return receipt requested, to the following addresses:

 

  If to University:   If to Company:           Office of Technology Management  
Amarantus Bioscience Holdings, Inc.   University of Massachusetts   OTCQB: AMBS
  222 Maple Ave, Higgins Building   675 Almanor Ave   Shrewsbury, MA 01545  
Sunnyvale, CA 94085           Attention:  Executive Director  
Attention:  President               Copy to:               Wilson Sonsini
Goodrich & Rosati       650 Page Mill Road       Palo Alto, CA 94304            
  Attention: Vern Norviel

 

All notices under this Agreement are effective upon receipt. A party may change
its contact information immediately upon written notice to the other party in
the manner provided in this Section 10.10.

 

10.11.      Severability. If any provision of this Agreement is held invalid or
unenforceable for any reason, the invalidity or unenforceability does not affect
any other provision of this Agreement, and the parties shall negotiate in good
faith to modify the Agreement to preserve (to the extent possible) their
original intent. If the parties fail to reach a modified agreement within sixty
(60) days after the relevant provision is held invalid or unenforceable, then
the dispute shall be resolved in accordance with the procedures set forth in
Article 9. While the dispute is pending resolution, this Agreement shall be
construed as if the provision were deleted by agreement of the parties.

 

10.12.      Entire Agreement. This Agreement constitutes the entire agreement
between the parties with respect to its subject matter and supersedes all prior
agreements or understandings between the parties relating to its subject matter.

 

The parties have caused this Agreement to be executed by their duly authorized
representatives as of the Effective Date.

 

 

 

 

UNIVERSITY OF MASSACHUSETTS   AMARANTUS BIOSCIENCE HOLDINGS, INC.           By:
    By:             Name: James P. McNamara, Ph.D.,   Name: Marc E. Faerber
Title: Executive Director,   Title: Chief Financial Officer   Office of
Technology Management       Date:     Date: ___December 12, 2013_______

 

 

 

 

EXHIBIT A

 

Patent Rights

 

UMMC 11-52

 

The US and foreign patent applications listed below pertaining to UMMS 11-52
entitled: “Soluble MANF in Pancreatic Beta-Cell Disorders” and any application
claiming priority thereto.

 

Provisional Application

Entitled: “Soluble MANF in Pancreatic Beta-Cell Disorders”

Filed 1/24/2012 – Application No. 61/590,021

 

PCT Application

Entitled: “Soluble MANF in Pancreatic Beta-Cell Disorders”

Filed 1/23/2013 – Application No. PCT/US2013/022768

 

 

 

